Lagghlin, J. (dissenting):
I am of opinion that by “ costs in all courts ” the Court of Appeals meant costs of the last trial and on the appeal to this court from the judgment dismissing the complaint and to the Court of Appeals ■ from the judgment and order of this court, and did not intend, if indeed it had authority, to award to plaintiff the costs of the motion for a new tidal in this court involving the first trial, which we had awarded to the defendants only to abide the event; nor was it intended to affect the costs of the first trial, which were left to be determined by the provisions of the' Code of Civil Procedure applicable thereto.
Millee, J., concurred.
Order affirmed, with ten dollars costs and disbursements.